In a child visitation proceeding pursuant to Family Court Act article 6, the paternal grandmother appeals from so much of an order of the Family Court, Kings County (C. Goldstein, R.), dated January 26, 2005, as, after a hearing, awarded her only supervised monthly visitation with the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the facts of this case, the Family Court properly found that the child’s visitation with the petitioner should be supervised (see Matter of Emanuel S. v Joseph E., 78 NY2d 178 [1991]; Matter of McNeill v Ressel, 265 AD2d 484 [1999]) Adams, J.P., Ritter, Rivera and Covello, JJ., concur.